Supreme Court
OF
NevADA

(0) 7A aE

IN THE SUPREME COURT OF THE STATE OF NEVADA

THE STATE OF NEVADA, No. 81782
Appellant,

vs. .

VINNIE ADAMS, Pl L E D
Respondent. SEP 12 2022

 

ORDER OF AFFIRMANCE

 

This is an appeal from a district court amended decision and
order dismissing the case against respondent without prejudice. Eighth
Judicial District Court, Clark County; Linda Marie Bell, Judge.

Adams was accused in 2018 of shaking his three-week-old
daughter and charged with child abuse, neglect, or endangerment resulting
in substantial bodily or mental harm. Adams was initially found not
competent to stand trial. After undergoing competency restoration
treatment, three doctors from the Stein Forensic Facility deemed him
competent. Dr. Jones-Forrester, a clinical neuropsychologist hired by
Adams, evaluated Adams and reported that his longstanding intellectual
disability and neurocognitive deficits rendered him incompetent without
the possibility of restoration. Adams challenged the competency
determination and, after a competency hearing, the district court concluded
that Adams was incompetent without the “possibility” of restoration,
relying heavily on Dr. Jones-Forrester’s findings, and dismissed the case
against him without prejudice. While the district court found that Adams
was incompetent without the “possibility” of restoration, that standard is
higher than the statutory standard, which expresses the test in terms of “no
substantial probability of attaining competency in the foreseeable future.”

NRS 178.460(4)(d); see also NRS 178.425(5). Nonetheless, the district

22~-2942F

 

 

 
Supreme Court
OF
NEVADA

(OV 7A aR

court’s finding of no “possibility” of restoration necessarily means that the
statutory standard of a “substantial probability” was not met either. Bo, we
will analyze whether the district court erred by finding no substantial
probability of restoration.

The State argues that the district court abused its discretion by
finding that Adams was incompetent and could not be restored to
competency. Specifically, it asserts that the district court (1) applied a
competency test that expects too much of criminal defendants, (2) accorded
insufficient weight to evidence of Adams’s competency and restorability,
and (3) failed to account for possible accommodations.

The Fourteenth Amendment dictates that a defendant who is
more likely than not incompetent may not be criminally tried. Cooper v.
Oklahoma, 517 U.S. 348, 350, 355-56 (1996). A defendant may be
incompetent for any number of reasons, including intellectual disability—
the assessment of which in the competency context is an especially
“complicated task,” United States v. Pervis, 937 F.3d 546, 554, 558 (5th Cir.
2019), cert. denied, Gray v. United States, __ U.S. __, 141 5. Ct. 2788
(2021), as is restorability, e.g., Colleen Morrison, Note, The Continued
Indefinite Incarceration of Indiana’s Incompetent Defendants Post-Jackson,
54 Ind. L. Rev. 719, 732 (2021) (“Referred to as the ‘quandary of
unrestorability,’ forensic psychiatry encounters great difficulty predicting
whether efforts to restore a defendant’s competency will be successful . . . .”)
(quoting George F. Parker, The Quandary of Unrestorability, 40 J. Am.
Acad. Psychiatry L., 171, 171 (2012)).

A district court deciding if a defendant is competent asks if “the
defendant has sufficient present ability to consult with his lawyer with a
reasonable degree of rational understanding, and whether he has a rational

and factual understanding of the proceedings against him.” Jones v. State,

2

 

 

 
Supreme Court
OF
NEvaADA

1 (9a7A ogi

107 Nev. 632, 637, 817 P.2d 1179, 1182 (1991).! The question of competency
“ig not concerned with the defendant’s responsibility but rather with his
ability to participate in the proceedings in a meaningful way.” 1 Wayne R.
LaFave, Substantive Criminal Law § 8.1(a) (8d ed. 2018); see also Drope v.
Missouri, 420 U.S. 162, 171 (1975) (providing that a defendant must be able
“to assist in preparing his defense”); Price v. Thurmer, 637 F.3d 831, 833-34
(7th Cir. 2011) (stating that a defendant must “be able to follow the
proceedings and provide the information that his lawyer needs in order to
conduct an adequate defense, and to participate in certain critical
decisions”); United States v. Hoskie, 950 F.2d 1388, 1392 (9th Cir. 1991)
(explaining that the competency inquiry asks if a defendant can “participate
effectively in his trial”).

In answering these questions, “the district court may consider
various sources of evidence, ‘including ... its own observations of the
defendant’s demeanor and behavior; medical testimony; and _ the
observations of other individuals that have interacted with the defendant.”
Pervis, 937 F.3d at 554 (quoting United States v. Porter, 907 F.3d 374, 380
(5th Cir. 2018) (internal quotation marks omitted)); see also Calvin v. State,
122 Nev. 1178, 1183, 147 P.3d 1097, 1100 (2006) (“Accuracy is best served
when the district court and any appointed experts consider a wide scope of
relevant evidence at every stage of the competency proceeding... .”).

“When there is conflicting psychiatric testimony at a competency hearing,”

 

1This test is derived from Dusky v. United States, 362 U.S. 402 (1960),
and has been codified in Nevada law in NRS 178.400(2). We interpret this
statute “as consistent with [the Dusky] standard.” Calvin v. State, 122 Nev.
1178, 1182, 147 P.3d 1097, 1100 (2006).

 

 

 
SupREME COuRT
OF
NEVADA

(1 LTA IE

it is for the trier of fact to resolve. Ogden v. State, 96 Nev. 697, 698, 615
P.2d 251, 252 (1980).

A district court’s competency determination “is entitled to
deference on review” and “will not be overturned if it is supported by
substantial evidence.” Calvin, 122 Nev. at 1182, 147 P.3d at 1099 (2006).
“Substantial evidence is that which a reasonable mind might consider
adequate to support a conclusion.” Steese v. State, 114 Nev. 479, 488, 960
P.2d 321, 327 (1998). “It is not our task, as an appellate court, to relitigate
the battle of the experts.” United States v. Simpson, 645 F.3d 300, 306 (Sth
Cir. 2011). But we are to ensure that the district court’s decision is not
“arbitrary or capricious,” and does not exceed the bounds of law or reason.
Jackson v. State, 117 Nev. 116, 120, 17 P.8d 998, 1000 (2001).

Here, the district court held a hearing at which the doctors
testified, and the parties and the court questioned them. Of note, the State
did not challenge the qualifications of Dr. Jones-Forrester, who is
competency certified in Nevada. The court evaluated the evidence that had
both been subject to adversarial testing and admitted without objection,
applied the Dusky standard, and found that Adams was incompetent with
no possibility, much less a substantial probability, of attaining competency
in the foreseeable future based on his lifelong intellectual and
neurocognitive deficits. Although the State argues that the district court
applied the wrong test for competency, setting the competency bar higher
than where it should be, we do not perceive legal error, given that the
district court explicitly applied the Dusky standard, and the disagreement
is essentially about whether it was met.

As to that, the record does not reveal that the State presented
such strong evidence of competency or restorability as to render the district

court’s contrary finding reversible error. See Ogden, 96 Nev. at 698, 615

4

 

 

 
Supreme Court
OF
NEVADA

(0) ITA. aR

P.2d at 252 (indicating that the trier of fact resolves conflicting psychiatric
testimony). Moreover, the evidentiary picture was far from clear as to what
accommodations were possible and what effect they would have. And while
the district court did not make detailed factual findings to support its
decision regarding restorability, the State does not challenge that on
appeal, and the district court’s findings regarding competency support its
conclusion regarding restorability—thus, we choose to only consider the
arguments the State did make. See, e.g., Greenlaw v. United States, 554
U.S. 237, 243 (2008) (noting that courts “follow the principle of party
presentation,” which requires the litigants to frame the issues). Because
the district court’s finding of incompetency without the substantial
probability of restoration is supported by substantial evidence, and the
district court did not abuse its discretion, we

ORDER the judgment of the district court AFFIRMED.

Malo

Stiglich _

, a.

Cadish

5 Suor J.

Silver

 

»

D box (AA , A

Pickering

 

 

 
SuPREME COURT
oF
NEVADA

(0) 147A aE

HERNDON, J., with whom PARRAGUIRRE, C.J., and HARDESTY, J.,
agree, concurring in part and dissenting in part:

I agree that the district court did not abuse its discretion in
deciding that Adams was not competent to proceed; however, I respectfully
disagree and dissent on the issue of the possibility of competency
restoration. Although these two concepts can be related and can involve the
evaluation of some of the same evidence, they are two separate judicial
determinations and the court must treat them as such by explaining each
ruling individually. The district court’s finding regarding the possibility of
competency restoration was summary and conclusory without much
individualized analysis as to Adams. The conclusion was also an almost
verbatim recitation of the possibility of restoration finding made
subsequently in the related case of State v. Manson, Docket No. 82038.
Such summary findings prevent this court from conducting an appropriate
review on appeal. For these reasons, although I concur as to the competency
determination, I respectfully dissent as to the possibility of restoration
determination and I would reverse and remand to the district court for it to

conduct a proper analysis and enter adequate findings of fact and

conclusions of law.
\ , od.

Herndon

We concur:

Ye, a CJ.

Parraguirre

Finda, |g

Hardesty .

 

 

 
SupReme Court
OF
NEVADA

(0) 194974 ahr

cc:

Hon. Linda Marie Bell, Chief Judge
Attorney General/Carson City
Clark County District Attorney
Clark County Public Defender
Washoe County District Attorney
Washoe County Public Defender
Federal Public Defender/Las Vegas
Eighth District Court Clerk